ROBERT L. BLAND, Judge.
This case involves a claim for the sum of $169.79. The record thereof was prepared by respondent and filed with the clerk on February 2, 1944. The state road commissioner, head of the department concerned, concurs in the claim. Its payment is approved by an assistant attorney general.
The facts disclosed by the record are substantially as follows: On January 24, 1944 on the Unis-Frankford road in Greenbrier county, West Virginia, being a state-controlled highway a collision occurred between an automobile owned by claimant and state road commission truck no. 930-74 operated by Berdie Bostic. The state truck was being driven at a speed of from 15 to 20 miles an hour. The road was narrow being only about 9 feet in width. The accident was the result of short-sight distance. While the two vehicles rounded a curve in the road the driver of the state road truck lost con- • trol of the truck in failing to slow down while attempting to make the turn. The impact of the two vehicles caused claimant’s .car to go over a bank. To repair the damage caused to claimant’s car by the accident he was obliged to pay the amount of the claim above mentioned. Claimant was without fault. The state road commission admits responsibility for the accident.
From the showing made by the record the claim is one for which an appropriation should be made.
An award is, therefore, made in favor of claimant S. E. Burns for the sum of one hundred sixty-nine dollars and seventy-nine cents ($169.79)